Case 7:18-cv-10204-PMH Document 78 Filed 05/21/19 Page 1lof3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIC

 

SAMUEL INDIG, MEIR KAHANA, ;
and ROBERT KLEIN, : Case No.: 18-cy-10204
Plaintiffs, :
; CONSENT TO

-against- ' CHANGE COUNSEL
THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS
ZUMMO, LEON HARRIS, and DORIS ULMAN,

Defendants.:

were eee en ne neem ne ore none -X Xx

 

IT IS HEREBY STIPULATED, AGREED AND CONSENTED that the firm of
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, is to be substituted as
attorneys of record for the defendants THE VILLAGE OF POMONA, BRETT YAGEL,
LOUIS ZUMMO, LEON HARRIS, and DORIS ULMAN, in the above-entitled action in

place and instead of CHRISTOPHER RILEY, ESQ.,, as of the date hereof,

IT IS FURTHER STIPULATED, AGREED AND CONSENTED that the fax
signatures appearing below, if applicable, will be deemed to be originals and that the within
Stipulation may be signed in counterparts and filed without further notice with the Clerk of the

Court,

Dated: White Plains, New York Dated: White Plains, New York
April] 7, 2019 April 4 , 2019

CHRISTOPHER RILEY, ESQ, WILSON, ELSER, MOSKOWITZ,
EDE LMAN & ay 2 LLP

{ ae om | a
By! «! Buerl ¢/.
( Jicoming Counsel

f

é

 

 

7581091y.1

eS ee

 
Case 7:18-cv-10204-PMH Document 78 Filed 05/21/19 Page 2 of 3

12 Water Street Janine A, Mastellone, Esq.
Suite # 405 John M. Flannery, Esq.

White Plains, New York 10601 1133 Westchester Avene
(914) 428-4030 White Plains, New York 10604
rileycl @optonline.net (914) 323-7000

Janine. Mastellone@owislonelser.com

7581091v,1

ose es

 
Case 7:18-cv-10204-PMH Document 78 Filed 05/21/19 Page 3 of 3

 

_Sf fh i |
7 sb
ee

LEON HARRIS

STATE OF NEW YORK )

) ss.:

COUNTY orm ee AL,

On this als day of | \ &Y , 2019, before me the undersigned, personally appeared,
Leon Mary te personally known to be or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the within instrument and
acknowledged to me that (s)he executed the same in his/her capacity.

SN Gumuae RR. \ Woe
NOTARY PUBLIC

LORRAINE B DANSER
Notary Public, State of New York
No 01DA6035086
Residing in Rockland County

Commission Expires IA-BK 3

7581091v.1
